April 24, 2017 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Vanguard Chester Funds (811-XXXXX) Registration Statement on Form N-14 via electronic filing Commissioners: On behalf of Vanguard Target Retirement Income Fund (the Income Fund), a series of Vanguard Chester Funds (the Trust), we are hereby filing a Registration Statement on Form N- 14 (the Registration Statement) under the Securities Act of 1933 (the 1933 Act). The Registration Statement is being filed to register additional shares of the Income Fund that will be issued to shareholders of Vanguard Target Retirement 2010 Fund (the 2010 Fund), a series of the Trust, in connection with a merger of the 2010 Funds into the Income Fund. It is proposed that the Registration Statement become effective on May 24, 2017, pursuant to Rule 488 under the 1933 Act. A definitive information statement/prospectus will be filed and mailed to 2010 Fund shareholders shortly thereafter. If you have any questions or comments, please contact me at (610) 669-2153. Thank you for your time and consideration. Sincerely, /s/ Jaliya Faulkner Jaliya Faulkner Associate Counsel Legal Department cc: U.S. Securities and Exchange Commission
